Title: To Benjamin Franklin from Richard Kelsick: Certificate as Burgess and Freeman of Norfolk, 10 April 1756
From: Kelsick, Richard
To: Franklin, Benjamin


At THE Borough OF Norfolk the Tenth Day of April One Thousand Seven Hundred and Fifty six
The which Day in Presence of the Worshipfull Richard Kelsick Esquire Mayor of the Borough of Norfolk, John Hutchings, Robert Tucker, Josiah Smith, John Phripp, John Tucker, Wilson Newton, Christopher Perkins, and George Abyoon, Aldermen thereof, Benjamin Franklin Esquire of the City of Philadelphia is made Burgess and Freeman of this Borough and the whole Liberty’s Priviledges and Immunities of a Burgess and Freeman thereof are granted to him in most Ample form as noe is.
Richd: Kelsick, Mayor
[Seal]
